Order entered April 16, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01199-CR

                                 MARK MCCAY, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                           Trial Court Cause No. F11-00694

                                          ORDER
       We GRANT Official Court Reporter Janice E. Garrett’s April 10, 2013 request for an

extension of time to file the supplemental reporter’s record. The reporter’s record shall be due

on May 20, 2013. The Court will not grant any further extensions.

       The time to file appellant’s brief is EXTENDED to June 20, 2013.


                                                     /s/   LANA MYERS
                                                           JUSTICE